                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                         )
INSTITUTE, THE EQUITY ALLIANCE,                     )
FREE HEARTS, THE MEMPHIS AND                        )
WEST TENNESSEE AFL-CIO                              )
CENTRAL LABOR COUNCIL, THE                          )
TENNESSEE STATE CONFERENCE                          )
OF THE NAACP, SEKOU                                 )      Case No. 3:20-cv-00374
FRANKLIN, and KENDRA LEE,                           )      Judge Richardson
                                                    )      Magistrate Judge Frensley
                             Plaintiffs,            )
                                                    )
       v.                                           )
                                                    )
TRE HARGETT, in his official capacity               )
as Secretary of State of the State of               )
Tennessee, MARK GOINS, in his                       )
Official capacity as Coordinator of                 )
Elections for the State of Tennessee,               )
and AMY WEIRICH, in her official                    )
capacity as the District Attorney General           )
for Shelby County, Tennessee,                       )
                                                    )
                             Defendants.            )


               EMERGENCY MOTION FOR A STAY PENDING APPEAL


       Defendants, Tre Hargett, in his official capacity as secretary of State of the State of

Tennessee, Mark Goins, in his official capacity as Coordinator of Elections for the State of

Tennessee, and Amy Weirich, in her official capacity as the District Attorney General for Shelby

County, Tennessee, move this Court to stay its September 9, 2020 preliminary injunction pending

Defendants’ appeal.

                                       BACKGROUND

       Plaintiffs, two individual voters and five organizations that engage in voter outreach

activities, filed their complaint on May 1, 2020. See generally Compl., DE 1. In their complaint,


                                     1
  Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 1 of 15 PageID #: 2794
they challenged several Tennessee laws relating to absentee voting. See id. at PageID# 8–13, 30–

31. Six weeks later, on June 12, 2020, Plaintiffs filed an amended complaint and a motion for a

preliminary injunction. See generally Am. Compl., DE 39; Mot. for Prelim. Inj., DE 40. In that

complaint, Plaintiffs added a challenge to Tenn. Code Ann. § 2-2-115(b)(7)—the provision at issue

here. See id. at PageID# 129–30, 148–49. That provision requires that first-time voters who

registered to vote by mail appear in person to provide “satisfactory proof of identity.” See Tenn.

Code Ann. § 2-2-115(b)(7)(A). Plaintiffs argued that this requirement “severely burdens the

fundamental right to vote” and asked this Court to enjoin its enforcement. Am. Compl., DE 39,

PageID# 149; Mem. in Supp. of Mot. for Prelim. Inj., DE 40, PageID# 1679–85.

       On September 9, 2020, this Court granted Plaintiffs’ request and issued a preliminary

injunction prohibiting the State from enforcing its requirement that first-time, mail-registered

voters appear in person to provide proof of their identity. See Prelim. Inj. Order, DE 80. The next

day, Defendants filed a motion to stay the injunction pending resolution of their motion to dismiss

Plaintiffs’ claims for lack of standing. See Mot. to Stay, DE 83. And a day after that, Defendants

filed a motion to reconsider the injunction order. See Mot. to Reconsider, DE 87. This Court

denied both motions. See Mem. Op. Denying Mot. to Reconsider, DE 103; Order Denying Mot.

to Stay, DE 107. Defendants now seek a stay of the injunction pending appeal.

                                           ARGUMENT

       When confronted with a motion to stay an order granting injunctive relief, courts in this

Circuit consider “(1) the likelihood that the party seeking the stay will prevail on the merits of the

appeal; (2) the likelihood that the moving party will be irreparably harmed absent a stay; (3) the

prospect that others will be harmed if the court grants the stay; and (4) the public interest in

granting the stay.” Graveline v. Johnson, 747 F. App’x 408, 412 (6th Cir. 2018) (quoting Coalition

to Defend Affirmative Action v. Granholm, 473 F.3d 237, 244 (6th Cir. 2006). No single factor is


                                     2
  Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 2 of 15 PageID #: 2795
dispositive—instead, they must be “balanced together.” See Granholm, 473 F.3d at 244. Here,

taken together, these factors weigh in favor of granting State Defendants’ motion.

I.       The State is Likely to Succeed on the Merits in its Appeal.

         To obtain a preliminary injunction, Plaintiffs were required to prove both a substantial

likelihood of standing to seek an injunction, see Waskul v. Washtenaw Cnty. Cmty. Mental Health,

900 F.3d 250, 254–56 & nn. 3–4 (6th Cir. 2018), and a substantial likelihood of success on the

merits of their claims, see Michigan State AFL-CIO v. Miller, 103 F.3d 1240, 1249 (6th Cir. 1997).

Yet Plaintiffs proved neither. Defendants, then, are likely to succeed on the merits of its appeal

for three reasons. First, because Plaintiffs lack standing. Second, because the preliminary

injunction rested on a flawed application of Anderson-Burdick. And third, because the preliminary

injunction failed to give proper weight to the resulting harms to the State and the public interest.

         A.     Plaintiffs lack standing.

         Federal courts are powerless to grant a preliminary injunction unless a plaintiff proves “a

substantial likelihood of establishing” Article III standing. Waskul, 900 F.3d at 256. To carry this

burden, a plaintiff must prove three elements: (1) an injury in fact that is (2) fairly traceable to the

challenged action of the defendants and (3) redressable by a favorable decision. Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992). Each element of standing “must be supported in the same

way as any other matter on which the plaintiff bears the burden of proof, i.e., with the manner and

degree of evidence required at the successive stages of the litigation.” Id. at 561. Organizational

Plaintiffs “must follow these same black-letter rules.” Waskul, 900 F.3d at 255. Indeed, any other

approach “would make a mockery” of the Supreme Court’s standing jurisprudence. Id. (quoting

Summers v. Earth Island Inst., 555 U.S. 488, 498 (2009)). This Court’s conclusion that Plaintiffs

have standing cannot be squared with these “black-letter rules.” Id.




                                        3
     Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 3 of 15 PageID #: 2796
        In issuing the preliminary injunction, this Court concluded that one Organizational

Plaintiff—the Tennessee Conference of the NAACP—had “associational standing.” See Mem.

Op., DE 79, PageID# 2596, 2600. The Court based this conclusion on that organization’s

identification of single purported member: Corey Sweet. 1 Id. To be sure, a single identified

member may be enough to establish standing, see Waskul, 900 F.3d at 255, but that member must

have “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Id. (quoting

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016)). Plaintiffs have

not made this showing. Even if Mr. Sweet will suffer an injury by being unable to vote by mail

this November, that injury is not traceable to the challenged action of the Defendants and is not

likely to be redressed by this Court’s injunction.

        Mr. Sweet alleges that the challenged law will prevent him from voting by mail in the

coming election. To the extent that this is a cognizable harm at all, it is not attributable to the

challenged law and thus will not be prevented by the preliminary injunction. This is because the

challenged law requires first-time voters who register by mail to appear in person to provide

“satisfactory proof of identity.” See Tenn. Code Ann. § 2-2-115(b)(7)(A). In practice, this means

that a first-time voter—even one who is otherwise eligible to vote by mail—may not cast their



1
  While Plaintiffs asserted that Mr. Sweet “is” a member of the NAACP after briefing on their
preliminary injunction motion was closed, see Sweet-Love Decl., DE 86-1; Sweet Decl., 86-2,
Plaintiffs made no such assertion when they filed the motion itself. In fact, neither the NAACP
nor any of the other Organizational Plaintiffs submitted any declaration with the preliminary
injunction motion identifying any “members” who would be affected by this statute. See Fed. R.
Civ. P. 6(c)(2). Further, in his original declaration submitted as part of Plaintiffs’ reply brief in
support of their preliminary injunction motion, Mr. Sweet never asserts that he is a member of the
NAACP—only that he has “occasionally” attended some “events” hosted by the NAACP. See
Supp. Sweet Decl., DE 54-4, PageID# 2300. Finally, even if Mr. Sweet is currently a member of
the NAACP, Plaintiffs have presented no evidence that he was a member at the time the Amended
Complaint was filed—a failure fatal to the NAACP’s claim of associational standing. See Lynch
v. Leis, 382 F.3d 642, 647 (6th Cir. 2004).

                                       4
    Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 4 of 15 PageID #: 2797
ballot by mail and must instead appear in person. See id. Mr. Sweet, however, is not eligible to

vote by mail. He does not allege that he will be out of his county of residence, that he is

hospitalized, ill, or otherwise unable to appear in person, or indeed that he falls within any of the

categories of voters who are eligible to vote absentee. See Tenn. Code Ann. § 2-6-201. Nor does

he allege that he has any underlying condition rendering him especially vulnerable to COVID-19,

or that he is a caretaker of someone who does. So he is not eligible to vote absentee under the

Tennessee Supreme Court’s decision in Fisher v. Hargett, 604 S.W.3d 381 (Tenn. 2020). Thus,

while it is true that Mr. Sweet cannot vote by mail in the coming election, this injury stems not

from the challenged law, but from the State’s other limitations on who is eligible to vote by mail.

This failure to establish traceability also means that Mr. Sweet’s alleged harm—the inability to

vote by mail—will not be redressed by this Court’s injunction. This means that Mr. Sweet lacks

standing. And because this Court’s finding of standing rested on Mr. Sweet alone, the preliminary

injunction should not have been issued and Defendants are likely to prevail on appeal.

       It is true, of course that a Plaintiff need not possess standing at every stage of litigation.

See Clapper v. Amnesty Int’l USA, 568 U.S. 398, 426 (2013) (explaining that standing is assessed

“as of the time the suit is filed”). But even if Mr. Sweet was eligible to vote absentee when the

amended complaint was filed and so possessed standing at the commencement of suit, a second

justiciability doctrine—mootness—dooms his claim. Mootness has often been described as “the

doctrine of standing set in a time frame.” See, e.g., Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs. (TOC), Inc., 528 U.S. 167, 170 (2000). And the Sixth Circuit has recognized that while

“[t]he doctrines of standing and mootness are similar,” there is a “temporal distinction: standing

applies at the sound of the starting gun, and mootness picks up the baton from there.” Sumpter v.

Wayne Cnty., 868 F.3d 473, 490 (6th Cir. 2017). This means that a case “becomes moot—and

therefore no longer a Case” or “Controversy for purposes of Article III—when the issues presented


                                     5
  Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 5 of 15 PageID #: 2798
are no longer live or the parties lack a legally cognizable interest in the outcome.” Already, LLC

v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per

curiam)) (internal quotation marks omitted).

        Mr. Sweet is no longer eligible to vote absentee and thus no longer has any “legally

cognizable interest” in the outcome of this case. See id. Plaintiffs do not seriously argue otherwise.

Far from arguing that Mr. Sweet is eligible to vote absentee, Plaintiffs suggest that whether he is

eligible is of “no consequence.” See Pls.’ Resp. to Mot. to Reconsider, DE 92, PageID# 2698.

Plaintiffs further insist that Mr. Sweet “remains harmed” by the challenged law because—even if

he is not eligible to vote absentee now—he “does not know if he will be out of the county during

the relevant period, will be ill (particularly given the ongoing COVID-19 crisis), will be called to

jury duty, or will otherwise be eligible to vote absentee.” Id. at PageID# 2702. But this sort of

speculation, cannot save Plaintiffs’ claims from mootness. 2 The “test for mootness is whether the

relief sought would, if granted, make a difference to the legal interests of the parties.” Sullivan v.

Benningfield, 920 F.3d 401, 410 (6th Cir. 2019) (quoting McPherson v. Mich. High Sch. Athletic


2
  Perhaps recognizing the weakness of these arguments, Plaintiffs preemptively argued that the
mootness doctrine is inapplicable because their claims are capable of repetition yet evade review.
See Pls.’ Resp. to Mot. to Reconsider, DE 92, PageID# 2703–05. But for a party to invoke this
narrow exception, that party must show that “(1) the challenged action is too short to be fully
litigated prior to its cessation or expiration; and (2) there is a reasonable expectation that the same
complaining party would be subjected to the same action again.” See Weinstein v. Bradford, 423
U.S. 147, 149 (1975). And while the second prong of this analysis is “somewhat relaxed in election
cases,” Lawrence v. Blackwell, 430 F.3d 368, 372 (6th Cir. 2005), the Supreme Court has “never
held that a mere physical or theoretical possibility was sufficient to satisfy th[is] test.” Murphy,
455 U.S. at 482. Thus, a plaintiff—even in the election context—must show that they are likely
to be subjected to the same harm again. Plaintiffs here cannot make this showing. The harms they
allege stem from COVID-19—a “once-in-a-century pandemic.” See Adams & Boyle, P.C. v.
Slatery, 956 F.3d 913, 930 (6th Cir. 2020). And if Mr. Sweet votes in person in the November
2020 election, then he will no longer be subject to the first-time voter requirement in any
subsequent elections. Plaintiffs, then, cannot show that they are likely to suffer the same alleged
harms again in the future. See Tigrett v. Cooper, 595 F. App’x 554, 557–58 (6th Cir. 2014)
(concluding that plaintiffs were unlikely to suffer the same harm again where the alleged harms
stemmed from a consolidation election—something that may “not occur again for another half-
century”).

                                       6
    Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 6 of 15 PageID #: 2799
Ass’n, Inc., 119 F.3d 453, 458 (6th Cir.1997) (en banc)). Here, Mr. Sweet is not eligible to vote

absentee in the November election. This Court’s preliminary injunction did not change this fact.

And, as a result, it made no “difference to the legal interests of the parties.” See id.

       Because the preliminary injunction rested on the standing of a single member of a single

Organizational Plaintiff, Plaintiffs’ standing rises or falls with that member’s entitlement to relief.

Mr. Sweet does not have standing. And even if he did at one time, his claim is now moot. Thus,

under either of these doctrines, Plaintiffs’ claims are nonjusticiable and their request for injunctive

relief should have been denied.

       B.      The preliminary injunction rested on a flawed application of Anderson-
               Burdick.

       In issuing the preliminary injunction, this Court correctly recognized that Plaintiffs’ claims

should be analyzed under the Supreme Court’s Anderson-Burdick framework. See Mem. Op., DE

79, PageID# 2600. Under that framework, the level of scrutiny courts apply to an election law

depends on the severity of the burdens it imposes. Severe restrictions on the right to vote must be

narrowly tailored to advance a compelling state interest. Burdick v. Takushi, 504 U.S. 428, 434

(1992). But “reasonable, nondiscriminatory restrictions” are usually justified by “the State’s

important regulatory interests” in conducting orderly elections.          Id. (quoting Anderson v.

Celebrezze, 460 U.S. 780, 788 (1983)). And when the burden on voting rights is “moderate,”

courts “must weigh that burden against the precise interests put forward by the State as

justifications for the burden imposed by its rule” and determine whether the State’s interests

outweigh that burden. Mays v. LaRose, 951 F.3d 775, 784 (6th Cir. 2020) (internal quotation

marks omitted).

       This Court concluded that the burden imposed by the challenged law was moderate. See

Mem. Op., DE 79, PageID# 2609, 2621. This conclusion, however, overstates the burden on

Plaintiffs’ right to vote. Because there is no right to vote absentee, see, e.g., Mays, 951 F.3d at

                                     7
  Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 7 of 15 PageID #: 2800
792 (citing McDonald v. Bd. of Election Comm’rs of Chi., 394 U.S. 802, 807–09 (1969)), the

alleged burden must be evaluated in light of “all available opportunities to vote,” id. at 785. And

here, any burden on Plaintiffs’ right to vote from the first-time voter requirement could be avoided

altogether by voting in person either during the 15-day early voting period or on election day. See

Tenn. Code Ann. §§ 2-3-201, 2-6-102. Because Plaintiffs have these other readily available means

of exercising their right to vote, the burden on their rights is minimal at most. See Mays, 951 F.3d

at 792.

          But in any event, because this Court determined that the burden on Plaintiffs’ right to vote

was moderate, this Court continued on and weighed Plaintiffs’ alleged burdens against the State’s

asserted interests. But while this Court invoked the correct test, given its assessment of the alleged

burden, and engaged in the required balancing analysis, this Court’s ultimate decision gave no

consideration to the State’s evidence establishing its anti-fraud justification for the first-time voter

requirement. Instead, this Court determined that Defendants asserted only three interests: “(1)

complying with NVRA Section 20505(c) and HAVA Section 21083; (2) effectuating

congressional intent that states impose a first-time voter restriction and (3) effectuating

congressional intent that first-time, mail-registered voters show identification.” Id. at PageID#

2623. And this Court went on to note that Defendants made no attempt to argue that the challenged

law “helps preserve the integrity of the voting process by somehow contributing to the detection

of voter fraud.” Id. at PageID# 2628.

          But Defendants did, in fact, argue that the challenged law furthers the State’s interest in

the “integrity of [the] election process” and the prevention of fraud. See Defs.’ Resp. to Mot. for

Prelim. Inj., DE 46, PageID# 1791–92. More specifically, Defendants explained that “legislative

conditions imposed upon those voting by mail are necessary because ‘the purity of the ballot is

more difficult to preserve when voting absent than when voting in person.’” Id. at 1792 (citing


                                     8
  Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 8 of 15 PageID #: 2801
Emery v. Robertson Cnty. Election Comm’n, 586 S.W.2d 103, 108 (Tenn. 1979)). Defendants also

pointed out that the Tennessee Supreme Court has “expressly recognized that the integrity of the

ballot is jeopardized upon violation of any of the ‘procedural safeguards’ that the General

Assembly has included in the election laws.” Id. at PageID# 1791 (emphasis added) (citing Foust

v. May, 660 S.W.2d 487, 489 (Tenn. 1983)). These safeguards “are obviously designed to (1)

prevent undue influence or intimidation of the free and fair expression of the will of the electors

or (2) to insure that only those who meet the statutory requirements for eligibility to vote cast

ballots.” Id.

       What is more, Defendants supported this argument with sworn declarations. Tennessee’s

Coordinator of Elections, Mark Goins, warned in his declaration that “Plaintiffs’ requested relief

could reduce the integrity of the election process.” Goins Decl., DE 46-1, PageID# 1827. This is

because, he explained, while “[i]n-person voting easily facilities the checking of voter

identification and, thus, aids in the prevention of fraud,” absentee voting, “by its nature,” “deprives

the State of the ability to efficiently verify a voter’s identity.” Id. Coordinator Goins further

pointed out that “no proof of identity is required under Tennessee’s absentee voting laws.” Id.

Because this proof is not required, “a voter could fraudulently fill out and sign a voter registration

form and an absentee application using the same information.” Id. And if a voter does this, “the

signatures will match, and that voter will receive a ballot without the State ever having an

opportunity to verify that voter’s identity”—a scenario that can lead to “ghost voting.” Id. This

risk means that it is crucial for the State to verify the identity of would-be absentee voters. And

for first-time voters, the State does so by requiring those voters to appear in person.

       The bottom line is that the State has well-settled interests in the integrity of its election

process. See, e.g., Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196 (2008) (plurality

opinion) (recognizing that “[t]here is no question about the legitimacy or importance of the State’s


                                     9
  Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 9 of 15 PageID #: 2802
interest in counting only the votes of eligible voters”). And as courts have recognized time and

again, those interests underlie and justify limitations on access to absentee ballots. See, e.g., Foust,

660 S.W.2d at 489; Emery, 586 S.W.2d at 108. This Court, however, failed to consider these

interests and the evidence in the record in granting Plaintiffs’ request for injunctive relief. See

Mem. Op., DE 79, PageID# 2627–29.

        C.      The preliminary injunction failed to give proper weight to the resulting harms
                to the State and the public interest.

        The Supreme Court has “repeatedly emphasized that lower federal courts should ordinarily

not alter the election rules on the eve of an election.” Republican Nat’l Comm. v. Democratic

Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam) (citing Purcell v. Gonzalez, 549 U.S. 1

(2006)). This emphasis stems from the recognition that “[c]ourt orders affecting elections,

especially conflicting orders, can themselves result in voter confusion and consequent incentive to

remain away from the polls.” Purcell, 549 U.S. at 4–5. And the closer the election, the greater

the risk of confusion. Id. at 5.

        In its preliminary injunction order, this Court recognized these very harms. It observed

that “enjoining a state election law at this juncture could otherwise be deemed to cause some harm

or negative impact to the State, and thus the public it serves.” Mem. Op., DE 79, PageID# 2633.

And this Court further acknowledged that “we may be considered to have reached the ‘eve’ of the

November election.” Id. at 2634. Still, this Court granted Plaintiffs’ requested injunctive relief

because it concluded that the “negative impact” that might result from the injunction “would be

substantially attenuated” by two facts: first, that allowing first-time, mail-registered voters to vote

by mail would not require the State to change its procedures; and second, that a considerable

amount of time still exists for election officials to “adjust to this change and manage its

consequences.” See id. But these facts—even if they are true—do not eliminate the harm to the

State and are irrelevant under Purcell.

                                    10
 Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 10 of 15 PageID #: 2803
        The Supreme Court’s instruction in Purcell stems from prudential concerns about judicial

intervention in elections—more specifically, intervention when an election is looming. See

generally Purcell, 549 U.S. at 4–5. What this means is that Purcell is not concerned with the

possibility that the requested relief would be sound public policy or that it might not result in

administrative difficulty. Indeed, as the Sixth Circuit recognized only months ago in denying a

pre-election request for injunctive relief, “[i]t may well be that [Plaintiffs’ requested relief] will

prove workable. But [it] may also pose serious security concerns and other, as yet unrealized

problems.” Thompson v. Dewine, 959 F.3d 804, 812 (6th Cir. 2020). What matters under Purcell,

then, is not whether the court or the parties believe the relief will be workable. What matters is

that “the federal Constitution provides States—not federal judges—the ability to choose among

many permissible options when designing elections.” Id. The preliminary injunction here

disregarded this principle and failed to give proper weight to the harm to the State and the public

interest.

II.     The State and its Citizens Will be Irreparably Harmed Absent a Stay.

        Defendants’ likelihood of success on the merits is reason enough for this Court to stay its

preliminary injunction. But in all events, the remaining stay factors confirm that a stay is

warranted.

        First, the State will be irreparably harmed without a stay of the preliminary injunction. The

State always has a strong interest in enforcing its laws. And it is well settled that the State’s

sovereignty is irreparably harmed anytime action taken by its democratically elected leaders is

enjoined. See Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018); Maryland v. King, 133 S. Ct. 1, 3

(2012) (Roberts, C.J., in chambers) (citation omitted). It follows that in the election context,

enjoining a “State from conducting [its] elections pursuant to a statute enacted by the Legislature

. . . would seriously and irreparably harm” the State. Abbott, 138 S. Ct. at 2324; see also Little v.


                                    11
 Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 11 of 15 PageID #: 2804
Reclaim Idaho, 140 S. Ct. 2616, 2617 (2020) (Roberts, C.J., concurring) (“[T]he State is likely to

suffer irreparable harm absent a stay. Right now, the preliminary injunction disables Idaho from

vindicating its sovereign interest in the enforcement of initiative requirements that are likely

consistent with the First Amendment.”).

       Second, the preliminary injunction—if allowed to remain in effect—will harm the public

interest as well. Both the Supreme Court and the Sixth Circuit have recognized that while the

preliminary-injunction analysis usually entails consideration of the harm to the opposing party and

a weighing the public interest, these two factors “merge when the Government is the opposing

party.” Wilson v. Williams, No. 20-3447, 2020 WL 3056217, at *11 (6th Cir. June 9, 2020)

(quoting Nken v. Holder, 556 U.S. 418, 435 (2009)). This means that all of the harms to the State

caused by the preliminary injunction—voter confusion, reduced election integrity, and a loss of

certainty in election results, to name just a few—will extend to the public too.

       The shared harms to the State and the public interest are rendered even more acute by the

proximity of the November election. See Republican Nat’l Comm., 140 S. Ct. at 1207 (citing

Purcell, 549 U.S. at 1). This is because “[c]ourt orders affecting elections, especially conflicting

orders, can themselves result in voter confusion and consequent incentive to remain away from the

polls.” Purcell, 549 U.S. at 4–5. And as the Sixth Circuit has recognized, “rewriting a state’s

election procedures or moving deadlines rarely ends with one court order.” Thompson, 959 F.3d

at 813. The risk of confusion, then, is high and will only increase as the election draws nearer.

Purcell, 549 U.S. at 5.

       At bottom, “[c]onfidence in the integrity of our electoral processes is essential to the

functioning of our participatory democracy.” Id. at 4. A stay would promote confidence in the

State’s electoral system by ensuring that all voters are bound by the State’s legislatively enacted

rules. The Supreme Court has repeatedly underscored the importance of leaving the management


                                    12
 Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 12 of 15 PageID #: 2805
of elections to the States. Indeed, since March of this year, the Supreme Court has reviewed at

least seven emergency motions stemming from district-court injunctions of state election laws.

And in six of those cases, the Court has stayed the injunction or declined to vacate a stay issued

by the circuit court. 3 This Court should follow suit and should stay the preliminary injunction.

                                          CONCLUSION

        In sum, the State is likely to succeed on the merits of its appeal, the State and its citizens

will suffer irreparable harm unless a stay is issued, and the balance of harms and the public interest

weigh in favor of a stay. For these reasons, this Court should stay its September 9, 2020 Order

granting a preliminary injunction pending resolution of the State’s appeal.




3
 See Clarno v. People Not Politicians Or., No. 20A21, --- S. Ct. ---, 2020 WL 4589742 (U.S. Aug.
11, 2020) (mem.) (granting stay of district court’s injunction relaxing Oregon’s requirements for
ballot initiatives); Little v. Reclaim Idaho, 140 S. Ct. 2616 (2020) (mem.) (granting stay of district
court’s injunction relaxing Idaho’s rules for ballot initiatives); Merrill v. People First of Ala., No.
19A1063, --- S. Ct. ---, 2020 WL 3604049 (U.S. Jul. 2, 2020) (mem.) (granting stay of district
court’s injunction of Alabama’s photo-ID and witness requirements for absentee voting); Tex.
Democratic Party v. Abbott, 140 S. Ct. 2015 (2020) (mem.) (denying application to vacate Fifth
Circuit’s stay of district court’s injunction requiring Texas to implement no-excuse absentee
voting); Thompson v. DeWine, No. 19A1054, --- S. Ct. ---, 2020 WL 3456705 (U.S. June 25, 2020)
(mem.) (denying application to vacate Sixth Circuit’s stay of district court’s injunction relaxing
Ohio’s citizen-initiative and ballot-access requirements); Republican Nat’l Comm., 140 S. Ct. at
1208 (granting stay of district court’s injunction requiring Wisconsin to count late-postmarked
absentee ballots for primary election).

                                       13
    Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 13 of 15 PageID #: 2806
                                  Respectfully submitted,
                                  HERBERT H. SLATERY III
                                  Attorney General and Reporter

                                  /s/ Matthew D. Cloutier
                                  JANET M. KLEINFELTER (BPR #13889)
                                  Deputy Attorney General
                                  Janet.kleinfelter@ag.tn.gov

                                  ANDREW B. CAMPBELL (BPR #14258)
                                  Senior Assistant Attorney General
                                  Andrew.campbell@ag.tn.gov

                                  ALEXANDER S. RIEGER (BPR #029362)
                                  Assistant Attorney General
                                  Alex.rieger@ag.tn.gov

                                  MATTHEW D. CLOUTIER (BPR #036710)
                                  Assistant Attorney General
                                  Matt.cloutier@ag.tn.gov

                                  Office of the Tennessee Attorney General
                                  Public Interest Division
                                  P.O. Box 20207
                                  Nashville, TN 37202
                                  (615) 741-7908

                                  Attorneys for Defendants




                                   14
Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 14 of 15 PageID #: 2807
                                 CERTIFICATE OF SERVICE
       I hereby certify that a true and exact copy of the foregoing documents have been forwarded

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to the parties named below. Parties may access this filing through the Court’s electronic filing

system.

William L. Harbison                                            Danielle Lang
Lisa K. Helton                                                 Ravi Doshi
Christopher C. Sabis                                           Molly Danahy
Christina R.B. López                                           Jonathan Diaz
Sherrard, Roe, Voigt & Harbison, PLC                           Campaign Legal Center
150 3rd Avenue South, Suite 1100                               1101 14th Street NW, Suite 400
Nashville, TN 37201                                            Washington, DC 20005

Ezra Rosenberg
Pooja Chaudhuri
Jacob Conarck
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005


Date: October 5, 2020                                  /s/ Matthew D. Cloutier
                                                       MATTHEW D. CLOUTIER
                                                       Assistant Attorney General




                                    15
 Case 3:20-cv-00374 Document 109 Filed 10/05/20 Page 15 of 15 PageID #: 2808
